     Case 2:20-cv-00939-TLN-GGH Document 39 Filed 08/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JACINTO JOSE VALDOVINO,                            No. 2:20-cv-00939 TLN GGH
12                      Petitioner,
13          v.                                          ORDER
14   MATTHEW ATCHELY,
15                      Respondent.
16

17

18          On September 30, 2021 at 10:00 a.m., the undersigned shall hold a hearing on the merits
19   of the habeas petition. No later than September 2, 2021, the parties shall inform the court whether
20   they desire an in-person hearing or a hearing via Zoom.
21          While the parties are welcome to discuss at hearing any matter which they think
22   significant, the undersigned is especially interested in the following:
23          1. When an evidentiary hearing is ordered in state court, may the judge in the evidentiary
24               hearing be a percipient witness as well, like here, on the issue of petitioner’s
25               credibility derived from a prior jury trial in which the judge was not the trier of fact?
26               See generally In re Murchison, 349 U.S. 133 (1955). Further, did the fact finding of
27               process require recusal of the trial judge when “[e]ven worse, she found facts based on
28
                                                        1
     Case 2:20-cv-00939-TLN-GGH Document 39 Filed 08/23/21 Page 2 of 2


 1             her untested memory of the events, putting material issues of fact in dispute.” Hurles

 2             v. Ryan, 752 F.3d 768, 790 (9th Cir. 2014). But see Withrow v. Larkin, 421 U.S. 36,

 3             53-54 (1975); Rothwell v. Hubbard, 77 Fed. Appx. 394 (9th Cir. 2003) (cited for

 4             illustrative purposes only).

 5         2. Absent the introduction of new and significant facts introduced for the first time in

 6             federal habeas, e.g., actual innocence, is the court precluded from judging the trier of

 7             fact’s factual findings, i.e., sufficiency of the factual findings, given in a state court

 8             evidentiary hearing, when that sufficiency is based upon credibility of the witnesses at

 9             an evidentiary hearing. See Schlup v. Delo, 513 U.S. 298, 330 (1995)(“[T]he

10             assessment of the credibility of the evidence is generally beyond the scope of

11             review.”); see also Bruce v. Terhune, 376 F.3d 950, 957 (9th Cir. 2004). That is, why

12             would a trier of fact’s credibility findings be nearly unassailable after trial, but not if

13             made at evidentiary hearing?

14         IT IS SO ORDERED.

15   Dated: August 23, 2021
                                                /s/ Gregory G. Hollows
16                                      UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
